UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-6837



HENRY JOSEPH BORELLI,

                                              Petitioner - Appellant,

           versus


JOE DRIVER, Warden,

                                               Respondent - Appellee,

     and


AL HAYNES,

                                                           Respondent.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert E. Maxwell, Senior
District Judge. (2:06-cv-00087-REM)


Submitted:   October 18, 2007              Decided:   October 24, 2007


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henry Joseph Borelli, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Henry Joseph Borelli, a federal prisoner, appeals the

district    court’s   order   accepting   the   recommendation   of   the

magistrate judge and denying relief on his 28 U.S.C. § 2241 (2000)

petition.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.   See Borelli v. Driver, 2:06-cv-00087-REM (N.D.W.

Va. filed May 4, 2007 & entered May 7, 2007).         Additionally, we

deny Borelli’s “Emergency Application for Temporary Injunction” as

moot and deny his motion to amend the caption in this case.           We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                 AFFIRMED




                                  - 2 -